ACCEPTED
                                                                                                                                           01-15-00790-CV
                                                                                                                                FIRST COURT OF APPEALS
                                                                                                                                        HOUSTON, TEXAS
Appellate Docket Number: 01-15-00790-CV                                                                                               9/16/2015 2:11:50 PM
                                                                                                                                     CHRISTOPHER PRINE
Appellate Case Style:          Latter Day Deliverance Revival Church                                                                                CLERK

                         Vs.
                               Houston Housing Authority

Companion Case No.:
                                                                                                                  FILED IN
                                                                                                           1st COURT OF APPEALS
                                                                                                               HOUSTON, TEXAS
                                                                                                           9/16/2015 2:11:50 PM
Amended/corrected statement:                          DOCKETING STATEMENT (Civil)                          CHRISTOPHER A. PRINE
                                                                                                                   Clerk
                                                Appellate Court: 1st Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)

D   Person     fS] Organization (choose one)                                fS]     Lead Attorney
Organization Name: Latter Day Deliverance Revival Church                    First Name:        Aaron
First Name:                                                                 Middle Name:

Middle Name:                                                                Last Name:         Streett

Last Name:                                                                  Suffix:

Suffix:                                                                     Law Firm Name: Baker Botts L.L.P.

Pro Se:   0                                                                 Address l:         910 Louisiana Street
                                                                            Address 2:

                                                                            City:              Houston
                                                                            State:     Texas                        Zip+4:   77002-4995
                                                                            Telephone:         (713) 229-1855            ext.
                                                                            Fax:       (713) 229-7855
                                                                            Emai I:    aaron.streett@bakerbotts.com

                                                                            SBN:       24037561

I. Appellant                                                                II. Appellant Attorney(s)

D   Person    fSl   Organization (choose one)                              D        Lead Attorney
Organization Name: Latter Day Deliverance Revival Church                    First Name:        Samuel
First Name:                                                                 Middle Name:

Middle Name:                                                                Last Name:         Burk

Last Name:                                                                  Suffix:

Suffix:                                                                    Law Firm Name: Baker Botts L.L.P.

Pro Se:   0                                                                 Address 1:         910 Louisiana Street
                                                                            Address 2:




                                                                 Page 1 of 11
                                                                   City:              Houston
                                                                   State:     Texas                     Zip+4:    77002-4995
                                                                  Telephone:          (713) 229-2129           ext.
                                                                  Fax:        (713) 229-7829
                                                                  Email:      sam.burk@bakerbotts.com

                                                                   SBN:       24064974

I. Appellant                                                       II. Appellant Attorney(s)

D   Person    cg] Organization (choose one)                       D        Lead Attorney
Organization Name: Latter Day Deliverance Revival Church          First Name:         Hiram
First Name:                                                        Middle Name:

Middle Name:                                                      Last Name:          Sasser

Last Name:                                                         Suffix:    III.

Suffix:                                                            Law Firm Name: Liberty Institute

Pro Se:   0                                                        Address I:         200 I W. Plano Parkway
                                                                   Address 2:         Suite 1600

                                                                   City:              Plano

                                                                   State:     Texas                     Zip+4:    75075
                                                                   Telephone:         (972) 941-4444           ext.
                                                                   Fax:       (972) 941-4457
                                                                   Email:     hsasser@libertyinstitute.org

                                                                   SBN:       24039157

1. Appellant                                                       II. Appellant Attorney(s)

D   Person    cg] Organization (choose one)                       D        Lead Attorney
Organization Name: Latter Day Deliverance Revival Church           First Name:        Shane
First Name:                                                        Middle Name:

Middle Name:                                                       Last Name:         Pennington

Last Name:                                                         Suffix:

Suffix:                                                            Law Firm Name: Baker Botts L.L.P.

Pro Se:   0                                                        Address I:         910 Louisiana Street
                                                                   Address 2:

                                                                   City:              Houston
                                                                   State:     Texas                     Zip+4:    77002
                                                                   Telephone:         (713) 229-1340           ext.
                                                                   Fax:       (713) 229-2840
                                                                   Email:     shane.pennington@bakerbotts.com

                                                                   SBN:       24080720




                                                           Page 2of11
I. Appellant                                                       II. Appellant Attorney(s)
D   Person     ~ Organization (choose one)                         D       Lead Attorney
Organization Name: Latter Day Deliverance Revival Church           First Name:        Jonathan
First Name:                                                        Middle Name:
Middle Name:                                                       Last Name:         Havens
Last Name:                                                         Suffix:

Suffix:                                                            Law Firm Name: Baker Botts L.L.P.

Pro Se:   Q                                                        Address I:         910 Louisiana Street
                                                                   Address 2:
                                                                   City:              Houston
                                                                   State:     Texas                      Zip+4:      77002
                                                                   Telephone:         (713) 229- 1332             ext.
                                                                   Fax:       (713)229-7932
                                                                   Emai 1:    jonathan.havens@bakerbotts.com

                                                                   SBN:       24087686

I. Appellant                                                       II. Appellant Attorney(s)

D   Person     ~ Organization (choose one)                        D        Lead Attorney
Organization Name: Latter Day Deliverance Revival Church           First Name:        Justin
First Name:                                                        Middle Name:

Middle Name:                                                       Last Name:         Butterfield

Last Name:                                                         Suffix:

Suffix:                                                            Law Firm Name: Liberty Institute

Pro Se:   Q                                                        Address I:         200 l W. Plano Parkway
                                                                   Address 2:         Suite 1600

                                                                   City:              Plano
                                                                   State:     Texas                      Zip+4:      75075
                                                                   Telephone:         (972) 941-4444              ext.
                                                                   Fax:       (972) 941-4457
                                                                   Emai 1:    jbutterfield@libertyinstitute.org

                                                                   SBN:       24062642

I. Appellant                                                       II. Appellant Attorney(s)

D   Person    D   Organization (choose one)                       D        Lead Attorney
                                                                   First Name:
First Name:                                                        Middle Name:

Middle Name:                                                       Last Name:

Last Name:                                                         Suffix:

Suffix:                                                            Law Firm Name:

Pro Se:   0                                                        Address I:
                                                                   Address 2:


                                                           Page 3of11
                                                          City:
                                                          State:     Texas                      Zip+4:
                                                          Telephone:                                 ext.
                                                          Fax:
                                                          Email:

                                                          SBN:

III. Appellee                                             IV. Appellee Attorney(s)
D   Person    IXJOrganization (choose one)                IXJ     Lead Attorney
Organization Name: Houston Housing Authority              First Name:        Kevin
First Name:                                               Middle Name:
Middle Name:                                              Last Name:         Maguire
Last Name:                                                Suffix:
Suffix:                                                   Law Firm Name: Strasburger & Price
Pro Se:   0                                               Address I:         901 Main Street

                                                          Address 2:         Suite 4400
                                                          City:              Dallas
                                                          State:     Texas                      Zip+4:      75202
                                                          Telephone:         214-651-4696            ext.
                                                          Fax:       214-659-4056
                                                          Email:     kevin.maguire@strasburger.com
                                                          SBN:       12827900

III. Appellee                                             IV. Appellee Attorney(s)
D   Person    IXJOrganization (choose one)                D       Lead Attorney
Organization Name: Houston Housing Authority              First Name:        Gregory

First Name:                                               Middle Name:

Middle Name:                                          J   Last Name:         Clark
Last Name:                                                Suffix:
Suffix:                                                   Law Firm Name: Coats Rose
Pro Se:   0                                               Address l:         9 Greenway Plaza

                                                          Address 2:         Suite 1100
                                                          City:              Houston
                                                          State:     Texas                      Zip+4:      77046
                                                          Telephone:         713-653-7302            ext.
                                                          Fax:       713-890-3915
                                                          Email:     gclark@coatsrosse.com
                                                          SBN:       04282350




                                               Page 4of11
V. Perfection Of Appeal And Jurisdiction

 Nature of Case (Subject matter or type of case): Injunction

Date order or judgment signed: September 1, 2015                          Type of judgment:   Interlocutory Order
Date notice of appeal filed in trial court: September 4, 2015
If mailed to the trial court clerk, also give the date mailed:

Interlocutory appeal of appealable order:     IZJ Yes D     No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
The denial of the temporary injunction is an appealable interlocutory order pursuant to CPRC §51.014(a)(4).
Accelerated appeal (See TRAP 28):             IZJ   Yes   D No
If yes, please specify statutory or other basis on which appeal is accelerated:
This in an appeal from an interlocutory order denying a temporary injunction and must be accelerated pursuant to TRAP 28.1 (a).

Parental Termination or Child Protection? (See TRAP 28.4):           0Yes       ~No


Permissive? (See TRAP 28.3):                   D Yes IZJ No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                       D    Yes   IZJ No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:          IZJ Yes D   No
If yes, please specify statutory or other basis for such status:
Accelerate appeals have precedence over other appeals. TRAP 40.1 (b)

Does this case involve an amount under $100,000?           IZJ Yes D No
Judgment or order disposes of all parties and issues:      D Yes IZ]No
Appeal from final judgment:                                D Yes IZJ No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?     D   Yes IZ]No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                0Yes      IZJ No               If yes, date filed:

Motion to Modify Judgment:          0Yes       IZJ No               If yes, date filed:
Request for Findings of Fact        0Yes       IZJ No               If yes, date filed:
and Conclusions of Law:
                                    0Yes       IZ] No               If yes, date filed:
Motion to Reinstate:

Motion under TRCP 306a:
                                    D   Yes    IZJ No               If yes, date filed:

Other:                              0Yes      IZJ No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:     D Yes IZJ No                   If yes, date filed:

Contest filed in trial court:       0Yes D No                      If yes, date filed:

Date ruling on contest due:

Ruling on contest:    D Sustained       D   Overruled              Date of ruling:

                                                                    Page 5of11
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?    0Yes ~No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court And Record

Court:     190th Judicial District Court                             Clerk's Record:
County: Harris County                                                Trial Court Clerk:     ~ District   D County
Trial Court Docket Number (Cause No.): 2015-45093                    Was clerk's record requested?       ~Yes    D   No

                                                                     If yes, date requested: September 8, 2015
Trial Judge (who tried or disposed of case):                        If no, date it will be requested:
First Name:       Judge Patricia                                    Were payment arrangements made with clerk?
Middle Name:                                                                                                 ~Yes 0No 0Indigent
Last Name:        Kerrigan
                                                                     (Note: No request required under TRAP 34.S(a),(b))
Suffix:
Address l:         201 Caroline Street
Address 2:         12th Floor
City:              Houston
State:    Texas                       Zip+ 4: 77002
Telephone:     (713) 368-6310            ext.

Fax:
Email:




Reporter's or Recorder's Record:

Is there a reporter's record?            ~Yes   D   No
Was reporter's record requested?         ~Yes 0No

Was there a reporter's record electronically recorded?   D Yes D   No

If yes, date requested: September 4, 2015

If no, date it will be requested:
Were payment arrangements made with the comt reporter/court recorder? ~Yes         D      No Oindigent




                                                              Page 6of11
[:gj Court Reporter                         D Court Recorder
[:gj Official                               D    Substitute



First Name:        My Thuy
Middle Name:
Last Name:         Cieslar
Suffix:
Address I:         190th District Court
Address 2:         201 Caroline, Suite 1204
City:             Houston
State:    Texas                         Zip+ 4: 77002
Telephone:     713368-6326                ext.
Fax:
Email:    mytlmy_ cieslar@justex.net

X. Supersedeas Bond

Supersedeas bond filed:0Yes           [:gj No     If yes, date filed:

Will file:   D Yes    [:g] No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?             D Yes     [:gj No
If yes, briefly state the basis for your request:


XU. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,                 I
or 14th Court of Appeal)                                                                                                                 ·                 I
Should this appeal be referred to mediation?
                                                       D      Yes [:gj No

If no, please specify:Given the constitutional law and TRFRA claims, an appellate court hearing is likely most efficient
Has the case been through an ADR procedure?            0Yes       [:gj No
If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?           D Pre-Trial D          Post-Trial   D   Other
If other, please specify:

Type of case? Injunction
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
Whether appellant has the right to injunctive relief because the imminent actions ofthe appellee will substantially burden its free exercise of religion


How was the case disposed of?
Summary of relief granted, including amount of money judgment, and if any, damages awarded.

If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                        Page 7 of 11
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Cou1t's jurisdiction?     0Yes ~No
Does judgment have language that one or more parties "take nothing"?         D   Yes ~ No
Does judgment have a Mother Hubbard clause? 0Yes           ~ No

Other basis for finality?   Interlocutory order
Rate the complexity of the case (use 1 for least and 5 for most complex):    D    1   D2    ~     D 4 D5
                                                                                                  3
Please make my answer to the preceding questions known to other parties in this case.           ~Yes D No
Can the paities agree on an appellate mediator?   D Yes D      No
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                      Fax                       Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number:                                                                   Trial Court:

  Style:

     Vs.




                                                              Page 8 of 11
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. Tf a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              D Yes~ No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?     DYes   No D
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?            D Yes D No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at hni;i.;LLi!flP~Jlh;;...g_Qy/pQ.YG.rt)'i_Q6pQY_Gity.sJHml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? 0Yes D No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




XV. Signature




Signature of counsel (or pro se party)                                                        Date:             September 16, 2015



Printed Name: Jonathan Havens                                                                 State Bar No.:    24087686



Electronic Signature: /s/ Jonathan Havens
    (Optional)




                                                                  Page 9 of 11
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on September 16, 2015



Signature of counsel (or pro se party)                                    Electronic Signature: /s/ Jonathan Havens
                                                                                (Optional)

                                                                          State Bar No.:     24087686
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (I) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:      September 16, 2015
Manner Served: eServed

First Name:       Kevin

Middle Name:

Last Name:        Maguire
Suffix:
Law Firm Name: Strasburger & Price

Address I:        901 Main Street
Address 2:        Suite 4400

City:             Dallas
State     Texas                        Zip+4:   75202

 Telephone:       214-651-4696       ext.
Fax:      214-659-4056
Email:    kevin.maguire@strasburger.com

If Attorney, Representing Party's Name: Houston Housing Authority

Please enter the following for each person served:                                                                                           1·




L-----------------




                                                                Page 10of11
Date Served:      September 16, 2015
Manner Served: eServed

First Name:       Gregory

Middle Name:

Last Name:        Clark
Suffix:
Law Firm Name: Coats Rose

Address I:        9 Greenway Plaza
Address 2:        Suite 1100

City:             Houston
State     Texas                        Zip+4:   77046

Telephone:        713-653-7302       ext.
Fax:      713-890-3915
Email:    gclark@coatsrose.com

If Attorney, Representing Party's Name: Houston Housing Authority




                                                          Page 11 of 11